NONPRECEDENTIAL DISPOSITION
                     To be cited only in accordance with Fed. R. App. P. 32.1




                 United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604
                              Submitted September 4, 2014*
                               Decided September 15, 2014


                                           Before

                         DIANE P. WOOD, Chief Judge

                         FRANK H. EASTERBROOK, Circuit Judge

                         ANN CLAIRE WILLIAMS, Circuit Judge


No. 14-2097                                                       Appeal from the United
                                                                  States District Court for
UNITED STATES OF AMERICA,                                         the Northern District of
      Plaintiff-Appellee,                                         Illinois, Eastern Division.

               v.                                                 No. 95 CR 508-6
                                                                  Harry D. Leinenweber,
JOHNNY JACKSON,                                                   Judge.
     Defendant-Appellant.




                                            Order

       Johnny Jackson was sentenced to 100 years in prison for drug offenses. We
affirmed. A collateral attack under 28 U.S.C. §2255 was unsuccessful, and we
have twice affirmed decisions denying Jackson’s motions under retroactive
changes to the Sentencing Guidelines. The most recent of these decisions
is United States v. Jackson, No. 12-1094 (7th Cir. Aug. 9, 2012) (nonprecedential
disposition).


*
 This successive appeal has been submitted to the original panel under Operating Procedure 6(b).
After examining the briefs and the record, we have concluded that oral argument is unnecessary.
See Fed. R. App. P. 34(a); Cir. R. 34(f)
No. 14-2097                                                                    Page 2


        Jackson believes that he is entitled to a lower sentence because one count
of the indictment was dismissed in 2000. The judgment provides otherwise,
however, and it is long past time to litigate such a contention. It would have been
appropriate on direct appeal or the petition under §2255 but was not raised on
either occasion. Our 2012 order informs Jackson that this contention is not a
proper subject of a motion based on a change to the Guidelines. Nor can it be
raised in the way Jackson has tried to do most recently—by filing a motion
asking the district court to disclose documents that he asserts will reveal the
count’s dismissal.

        The district court denied this motion, stating that there are no such
documents. That is the order from which Jackson has appealed. If there are no
such documents (and Jackson does not provide evidence that any exist), then
there is no ground to upset the decision. And there is a more basic problem: The
district court does not have continuing authority to enter orders in this case, see
Fed. R. Crim. P. 35, nor do we. Jackson told the district judge that he wants these
documents so that he can appeal to this court and request that the conviction be
vacated. But the time to appeal on that theory was in 2000. The United States
Code allows only one collateral attack (which Jackson has used), unless the
criteria in §2255(h) are met. And it is the court of appeals, not the district judge,
that applies these criteria. Jackson has not asked for our permission to pursue
another collateral attack, and his current arguments do not meet the statutory
requirements.

        The district court should not have entertained Jackson’s request.
See Nuñez v. United States, 96 F.3d 990 (7th Cir. 1996). Only the court of appeals
can authorize a new collateral attack, and this is a collateral attack, no matter
what label Jackson put on the document, because it is designed to obtain
substantive relief from the judgment. Gonzalez v. Crosby, 545 U.S. 524, 530–32
(2005).

      Jackson must understand that his opportunity to litigate this issue expired
long ago. Additional frivolous motions or appeals will lead to sanctions.

       The order of the district court is vacated, and the case is remanded with
instructions to dismiss for want of jurisdiction.